                                                                                                                                about:blank



                                                                                   USDSSDNY
                                                                                   DOCUMENT
         UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
         SOUTHERN DISTRICT OF NEW YORK
         -- -- -- --- ----- -- -- -- - ------- --- -- --- - - - x                  DOC#:
         UNITED STATES OF AMERICA                                                  DATE FILED: e, / 3         I
                                                                                                                  lex,
                      -against-
                                                                                        ORDER

                                                                                       11>   ere., l.f 1 (i::-~i.0)
                                                                                       Docket#
         -------------------------------- -- ---- -x
                 Brought before this Court is an application for the appointment of counsel pursuant
         to the Criminal Justice Act. Upon the request of the undersigned attorney and the consent
         of the defendant, and

                According to Section Vll(D) of the Southern District of New York's Revised Plan for
         Furnishing Representation pursuant to the Criminal Justice Act (CJA Plan), the Court
         having found that there is good cause which renders it in the interests of justice to appoint
         an attorney not employed by the Federal Defenders of New York, Inc. or a member of the
         Criminal Justice Act Panel to represent the defendant,

                IT IS HEREBY ORDERED that                 I/
                                                    le._55C(tldrC<-                tJl 73/as
                                                                                  It>          is
         appointed to represent the defendant. This appointment shall constitute a temporary
         appointment to the CJA Panel for the purposes of this case only. The attorney is hereby
         directed to contact the CJA Clerk, (212) 805-0640, regarding billing practices.



                Attorney's Signature                                          Defendant's Signature

                 Print Attorney's Name


                 Addre ss




                 Telephone



                                          SO ORDERED:


                                             /{_A ; ~               Y\-\.,,    wn-i(.                 IAl-z J_, (
                                          Presiding Judge                                             DAtEb

                                          Laura Taylor Swain                                          DATED
                                          Chief Judge




I of I                                                                                                                   6/3/2021 , 8:25 AM
